443 F.2d 29
Ronald F. WEISZMANN and Deborah C. Weiszmann, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 25835.
United States Court of Appeals, Ninth Circuit.
March 29, 1971.
Rehearing Denied April 29, 1971.

Ronald F. Weiszmann, of Weiszmann & Wayman, Golden, Colo., for petitioners-appellants.
Johnnie M. Walters, Asst. Atty. Gen., K. Martin Worthy, Chief Counsel, Meyer Rothwacks, Paul M. Ginsburg and William K. Hogan, Attys., Dept. of Justice, Washington, D. C., for respondent-appellee.
Before CHAMBERS, HAMLEY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
The decision of the Tax Court is affirmed. We approve the Tax Court opinion, Weiszmann v. Commissioner of Internal Revenue, 52 T.C. 1106.


2
Taxpayer sought to deduct law school expenses incurred while he was part-time patent clerk and patent trainee of Marathon Oil Company. When he completed his law school work, no patent attorney's job was open at Marathon. Weiszmann went elsewhere.


3
In our view, the lack of high probability of or assurance of permanent employment by Marathon militates against the taxpayer.


4
We reject the equal protection argument made here. He cites the deductibility of teachers' college expenses (when required to go to school) when they end up as principals. We think that there was a justifiable classification in the instant case. Being a teacher is a sine qua non for a principal's job (unless you own your own school), while having been a patent trainee is not a prerequisite to being a patent attorney.